DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2021 and October 03, 2019 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1 – 23 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 4 – 6, 8, 10, 12 – 15, 17 – 18 and 22 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laluyaux (FR 2757815 A1).
Regarding Independent Claim 1, Laluyaux teaches a wiper system (wiper, 1; Fig. 1), comprising: a wiper arm (arm, 2), on which a wiper blade (squeegee, 3) for cleaning a surface of an object to be cleaned is provided (FR translation, lines 81 – 83); a first electrical motor (motor means, 4)  for driving the wiper arm (2) to swing (FR translation, lines 84 - 88); a second electrical motor (motor 
Regarding Claim 2, Laluyaux teaches the wiper system (Fig. 1) wherein the control unit (12) adjusts the rotation angle of the wiper blade (3) during the entire travel of the wiper arm (2), such that the wiper blade (2) is substantially perpendicular to the surface of the object to be cleaned all the time (FR translation, lines 191 – 195).  
Regarding Claim 4, Laluyaux teaches the wiper system (Fig. 1) wherein said first electrical motor (4) drives the wiper arm (2) by a pivot shaft (driver, 4’) connected to said wiper arm (2).  
Regarding Claim 5, Laluyaux teaches the wiper system (Fig. 1) wherein the parameter measured by said sensor is the rotation angle of said pivot shaft (driver, 4’; FR translation, lines 191 – 203), the control unit (12) utilizing this parameter to determine the position of the wiper arm (2) on the object to be cleaned (FR translation, lines 191 – 203).  
2 	Regarding Claim 6, Laluyaux teaches the wiper system (Fig. 1) wherein the parameter measured by said sensor is the rotation angle of a swinging arm (2) connected to and rotating said pivot shaft (FR translation, lines 191 – 203), the control unit (12) utilizing this parameter to determine the position of the wiper arm (2) on the object to be cleaned (FR translation, lines 191 – 203).  
Regarding Claim 8, Laluyaux teaches the wiper system (Fig. 1) wherein the parameter measured by said sensor is the rotation angle of a portion of the wiper arm (2; FR translation, lines 191 – 203), the control unit (12) utilizing this parameter to determine the position of the wiper arm (2) on the object to be cleaned (FR translation, lines 191 – 203).    
Regarding Claim 10, Laluyaux teaches the wiper system (Fig. 1) wherein the parameter measured by said sensor is the rotation angle of an output shaft (20) of said first electrical motor (FR translation, lines 191 – 203). 
Regarding Claim 12, Laluyaux teaches the wiper system (Fig. 1) wherein said control unit (12) controls said second electrical motor (10) according to a predetermined relationship that is the relationship between the position of the wiper arm on the object cleaned and the rotation angle of the output shaft of the second electrical motor (10; FR translation, lines 191 – 203).   
Regarding Claim 13, Laluyaux teaches the wiper system (Fig. 1) wherein for the predetermined relationship, a position of the wiper arm (2) with smaller surface curvature radius on the object to be cleaned corresponds to a bigger rotation angle of the output shaft of the second electrical motor (10; FR translation, lines 210 – 215).  
Regarding Claim 14, Laluyaux teaches the wiper system (Fig. 1) wherein said wiper arm (2) has a base (top of 4’) fixedly connected to said pivot shaft (4’), a retainer (5) and a wiper arm rod (6), wherein the wiper blade (3) comprises a wiper blade adapter (fixing means, 7), and the two ends of the retainer (5)  are respectively connected to the base (top of 4’) and the wiper arm rod (6; Fig. 1).  
Regarding Claim 15, Laluyaux teaches the wiper system (Fig. 1) wherein said second electrical motor (10) is fixed to said retainer (5; Fig. 1) or to said wiper blade adapter or to said wiper arm rod (Fig. 1).  
Regarding Claim 17, Laluyaux teaches the wiper system (Fig. 1) further comprising a gear set (Fig. 2B) comprising a first gear connected to the output shaft (20) of said second electrical motor (10; FR translation, lines 175-184) and a second gear, wherein a number of teeth of the second gear is bigger than that of the first gear (Fig. 2B; FR translation, lines 175-184).  
Regarding Claim 18, Laluyaux teaches the wiper system (Fig. 1) wherein the second electrical motor (10) is fixed to a housing (5) accommodating the pivot shaft (4’; Fig. 1).  
Regarding Claim 22, Laluyaux teaches a vehicle comprising; the wiper system as claimed in claim l (FR translation, lines 13 – 17).  
Regarding Claim 23, Laluyaux teaches the vehicle wherein said object to be cleaned is a windshield of the vehicle (FR translation, lines 13 – 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 9, 11, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Laluyaux (FR 2757815 A1).
Regarding Claim 3, Laluyaux teaches all of the elements of claim 1 as discussed above. 
Laluyaux does not explicitly teach the wiper system wherein the second electrical motor is a servo motor, however, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second motor to be a servo motor, since it has been held to be within the general skill of a worker in the art to select a known component on the basis of its suitability for the intended use of the device.
Regarding Claim 7, Laluyaux teaches all of the elements of claim 5 as discussed above. 

Regarding Claim 9, Laluyaux teaches all of the elements of claim 8 as discussed above. 
Laluyaux does not explicitly teach the wiper system wherein said sensor is situated between said portion and a housing accommodating said pivot shaft, however, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide said sensor being situated between said portion and a housing accommodating said pivot shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding Claim 11, Laluyaux teaches all of the elements of claim 10 as discussed above. 
Laluyaux does not explicitly teach the wiper system wherein said sensor is situated at the output shaft of said first electrical motor, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide said sensor being situated at the output shaft of said first electrical motor, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding Claim 16, Laluyaux teaches all of the elements of claim 14 as discussed above. 
Laluyaux further teaches the wiper system wherein said base (top of 4’) comprises a base front-end and a base rear-end which is fixedly connected to the pivot shaft (4’; Fig. 1).
Laluyaux does not explicitly teach the wiper system wherein the second electrical motor is situated in said base, the output shaft driving said base front-end to rotate, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second electrical motor is situated in said base, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding Claim 20, Laluyaux teaches all of the elements of claim 1 as discussed above. 
Laluyaux does not explicitly teach the wiper system comprising at least two wiper arms driven by respective first electrical motors, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least two wiper arms driven by St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Regarding Claim 21, Laluyaux teaches all of the elements of claim 1 as discussed above. 
Laluyaux does not explicitly teach the wiper system comprising at least two wiper arms driven by a common first electrical motor, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least two wiper arms driven by a common first electrical motor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Laluyaux (FR 2757815 A1) in view of Reister (U.S. Patent No. 2,895,158 A).
Regarding Claim 19, Laluyaux teaches all of the elements of claim 18 as discussed above. 
Laluyaux does not explicitly teach the wiper system wherein said pivot shaft is hollow, and the output shaft of the second electrical motor is connected to a gear set comprising a torque transmission shaft passing through the hollow portion of the pivot shaft.  
	Reister, however, teaches the wiper system (Fig. 1) wherein said pivot shaft (17) is hollow (Fig. 3), and the output shaft (16) of the second electrical motor (18)  is connected to a gear set comprising a torque transmission shaft passing through the hollow portion of the pivot shaft (17; Col. 5, lines 3 – 56).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laluyaux to further include pivot shaft is hollow, and the output shaft of the second electrical motor is connected to a gear set comprising a torque transmission shaft passing through the hollow portion of the pivot shaft, as taught by Reister,  to provide a device where greater torque can be developed at the end of wiper movement as compared to mid-point of wiper movement, thus providing an improved cleaning action.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows:  FR 2857317 A1 to Coppi teaches a windshield wiper system including a control device which controls the inclination of the blade with respect to a surface to be wiped. The wiper system comprising an electric motor with 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723